                                              Case 5:18-cv-05814-BLF Document 43 Filed 01/22/19 Page 1 of 3




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5                                           SAN JOSE DIVISION

                                   6

                                   7     POYNT CORPORATION,                                   Case No. 18-cv-05814-BLF
                                   8                      Plaintiff,
                                                                                              ORDER GRANTING PLAINTIFF’S
                                   9               v.                                         MOTION TO SEAL
                                  10     INNOWI, INC.,                                        [Re: ECF 28]
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Plaintiff’s administrative motion to file under seal the portions of its

                                  14   opposition brief (ECF 29) to Defendant’s motion to dismiss that cite or quote Exhibits B and D to

                                  15   the Complaint (ECF 1). See ECF 28. For the reasons that follow, the motion to seal is

                                  16   GRANTED.

                                  17     I.     LEGAL STANDARD
                                  18            “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  19   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of

                                  20   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  21   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong

                                  22   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.

                                  23   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to

                                  24   motions that are “more than tangentially related to the underlying cause of action” bear the burden

                                  25   of overcoming the presumption with “compelling reasons” that outweigh the general history of

                                  26   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d

                                  27   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.

                                  28            Parties moving to seal documents must also comply with the procedures established by
                                              Case 5:18-cv-05814-BLF Document 43 Filed 01/22/19 Page 2 of 3




                                   1   Civ. L.R. 79-5. Pursuant to Civ. L.R. 79-5(b), a sealing order is appropriate only upon a request

                                   2   that establishes the document is “sealable,” or “privileged or protectable as a trade secret or

                                   3   otherwise entitled to protection under the law.” “The request must be narrowly tailored to seek

                                   4   sealing only of sealable material, and must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b).

                                   5   In part, Civ. L.R. 79-5(d) requires the submitting party to attach a “proposed order that is narrowly

                                   6   tailored to seal only the sealable material” which “lists in table format each document or portion

                                   7   thereof that is sought to be sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the

                                   8   document” that indicates “by highlighting or other clear method, the portions of the document that

                                   9   have been omitted from the redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the

                                  10   filing of the Administrative Motion to File Under Seal, the Designating Party must file a

                                  11   declaration as required by subsection 79-5(d)(1)(A) establishing that all of the designated material

                                  12   is sealable.” Civ. L.R. 79-5(e)(1).
Northern District of California
 United States District Court




                                  13    II.     DISCUSSION
                                  14            The Court has reviewed Plaintiff’s sealing motion and the declaration of the designating

                                  15   party submitted in support thereof. The Court finds that Plaintiff has articulated compelling

                                  16   reasons to seal certain portions of its opposition brief. The proposed redactions are generally

                                  17   narrowly tailored. The Court’s rulings on the sealing requests are set forth in the table below.

                                  18
                                         ECF       Document to be Sealed:              Result                         Reasoning
                                  19     No.

                                  20     28-4      Plaintiff’s Opposition to   GRANTED as to the          Contains specific information
                                                   Defendant’s Motion to       marked portions at         regarding Plaintiff’s goals and
                                  21               Dismiss                     3:3-5; 5:15-18; 6:19-20;   requirements for the development
                                                                               7:14-15; 11:7-8.           project at issue, including cost
                                  22                                                                      requirements, production cycles,
                                                                                                          payment structures, and other
                                  23                                                                      related financial information, the
                                  24                                                                      disclosure of which could harm
                                                                                                          Plaintiff’s business ventures. See
                                  25                                                                      Melehani Decl. ¶ 4, ECF 28-1;
                                                                                                          Bedier Decl. ¶¶ 3–5, ECF 3-1.
                                  26
                                  27

                                  28
                                                                                          2
                                              Case 5:18-cv-05814-BLF Document 43 Filed 01/22/19 Page 3 of 3



                                       III.     CONCLUSION
                                   1
                                                For the foregoing reasons, the Court hereby GRANTS Plaintiff’s motion to seal at ECF 28.
                                   2
                                       Because a redacted version of the opposition brief has been filed in the public record (see
                                   3
                                       ECF 29), and an unredacted version has been filed under seal, no further action is necessary.
                                   4

                                   5
                                                IT IS SO ORDERED.
                                   6
                                       Dated: January 22, 2019
                                   7
                                                                                       ______________________________________
                                   8                                                   BETH LABSON FREEMAN
                                                                                       United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
